Case 2:21-cv-01456-DMG-GJS Document 4 Filed 02/24/21 Page 1 of 1 Page ID #:91


 1
 2
 3                                                             JS-6

 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11     WILLIAM GREEN,
                                                Case No. CV 21-01456-DMG (GJS)
12                 Petitioner
13            v.                                JUDGMENT
14     W.Z. JENKINS II, WARDEN,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order Dismissing Petition Without Prejudice,
19
20         IT IS ADJUDGED that the above-captioned case is dismissed without
21   prejudice.
22
23   DATED: February 24, 2021
24
                                            ___________________________________
25                                          DOLLY M. GEE
26                                          UNITED STATES DISTRICT JUDGE

27
28
